IN THE SUPREME COURT OF PENNSYLVANIA
                                   EASTERN DISTRICT


FREDDY MUNOZ AND BEATRIZ MUNOZ,                               : No. 33 EAL 2022
AS CO-ADMINISTRATORS OF THE                                   :
ESTATE OF S.M., DECEASED,                                     :
                                                              : Petition for Allowance of Appeal
                           Respondents                        : from the Order of the Superior Court
                                                              :
                                                              :
                  v.                                          :
                                                              :
                                                              :
THE CHILDREN'S HOSPITAL OF                                    :
PHILADELPHIA,                                                 :
                                                              :
                           Petitioner                         :
                                                              :
-----------------------------------------------------------   :
-----------------------------------------------------------   :
---------------                                               :
FREDDY MUNOZ,                                                 :
                                                              :
                           Respondent                         :
                                                              :
                                                              :
                  v.                                          :
                                                              :
                                                              :
THE CHILDREN'S HOSPITAL OF                                    :
PHILADELPHIA,                                                 :
                                                              :
                           Petitioner                         :


                                                   ORDER



PER CURIAM

       AND NOW, this 16th day of August, 2022, the Petition for Allowance of Appeal is

DENIED.